Citation Nr: 9907603	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-51 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hips.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1953 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 RO rating decision which denied 
service connection for degenerative joint disease (arthritis) 
of the hips and the right knee.  These are the only issues on 
appeal.

In May 1998 the withdrew appeals for increased ratings for 
residuals of a fracture of the left tibia and for a low back 
disability, and those matters are not before the Board.


FINDINGS OF FACT

The veteran's degenerative joint disease of the hips and 
right knee was not present in service or for many years 
thereafter, and such was not caused by an incident in service 
or by an established service-connected condition.


CONCLUSION OF LAW

Degenerative joint disease of the hips and right knee was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,1137 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran servied on active duty from April 1953 through 
July 1976, when he retired from service.  Service connection 
has been established, in pertinent part, for lumbosacral 
strain with arthritis, which resulted from a February 1964 
service accident; residuals of a fracture of the proximal 
left tibia (left knee), which resulted from a March 1965 
service accident; and a scar of the right knee from a 
laceration, which occurred in the same March 1965 service 
accident.  

As to the current claim for service connection for 
degenerative joint disease of the hips, the veteran 
essentially contends that such is the result of trauma 
sustained in the February 1964 service accident (when the low 
back was injured).  As to the current claim for service 
connection for degenerative joint disease of the right knee, 
the veteran essentially contends that such is the result of 
trauma sustained in the March 1965 service accident (when the 
left knee was fractured and the right knee was lacerated).

Service medical records show that in February 1964 the 
veteran was climbing down a ladder from an aircraft and the 
ladder broke, causing him to fall and hurt his back.  The 
diagnosis was low back strain.  The veteran was hospitalized 
for two days and then had limited duty for a period of time.  
There was no mention of any injury to the hips in this 
incident.  The veteran was subsequently seen on several 
occasions for low back pain related to the injury, and there 
were findings of a lumbar vertebra compression fracture, but 
there were no complaints or abnormal findings related to the 
hips.  Service medical records show that in March 1965 the 
veteran was injured when his legs were pinned between the 
bumpers of two cars.  The primary injury was a fracture of 
the proximal left tibia (left knee), which required casting.  
As to the right leg, the veteran sustained a laceration at or 
near the right knee, which required sutures.  Treatment 
records show X-rays were taken of both legs/knees; the right 
leg/knee was normal, and the left side showed the proximal 
tibia fracture.  After the sutures were removed from the 
right knee laceration, service medical records show no 
further right knee problems.  The service medical records 
show that he underwent periodic examinations, and although he 
reported the low back injury in 1964 and the left knee 
fracture in 1965, there were no complaints or abnormal 
findings concerning the hips and right knee.  On the February 
1976 examination for service retirement, and a March 1976 
orthopedic consultation for the retirement examination, the 
veteran reported the 1964 injury to his low back and the 1965 
injury to his left knee.  There were no complaints or 
abnormal findings related to the hips or the right knee 
(other than a small right knee scar).  During the March 1976 
orthopedic consultation, when describing his left knee 
condition the veteran said that "his joint gets weak" 
during weather changes but exercise made his leg better.  
[The handwritten report of the doctor shows the word his in 
this quoted material, although the the typed transcription of 
the doctor's report substitutes, apparently in error, the 
word hip for his.]  The March 1976 orthopedic consultation 
resulted in diagnoses of left knee and low back disorders; 
there were no abnormal findings or diagnoses as to the right 
knee or either hip.  The veteran was released from active 
duty at the end of July 1976.

On a VA orthopedic examination in September 1976, the veteran 
complained of pain in the low back, weakness in the left 
knee, and weakness in the right leg.  He reported the service 
accident in which he fractured his left leg, and in which he 
had soft-tissue injuries to the area of the right leg in and 
about the knee joint, and he said this resulted in weakness 
in the right leg.  Physical examination of the right knee 
revealed some increase in the size of the anterior tibial 
tubercle, indicating a small mass in the area, which was well 
attached to the underlying structure, not attached to the 
skin, and not inflamed or tender.  The knee was noted to be 
stable in all directions, indicating that the ligaments were 
intact.  There was no definitive evidence of effusion.  There 
was no atrophy or weakness of any of the muscles in and about 
the area of the right knee joint, and the muscles of the calf 
were normal.  Neurological evaluation was normal and he had a 
loss of sensation on the anterior medial aspect of the right 
knee joint comparable with the small cutaneous sensory nerve.  
X-rays of both knees showed the right knee was normal; the 
left knee showed residuals of the old proximal tibia 
fracture.  As to the right lower extremity, the clinical 
diagnosis was soft tissue loss calf, right leg, minimal, 
weakness, nil to minimal.  The VA examination also noted the 
low back disability.  There were no abnormal findings or 
diagnosis of a hip disorder.

VA outpatient treatment reports reveal that in May 1995 the 
veteran was evaluated for low back pain and right hip 
discomfort.  He also complained that his legs gave away, 
especially when going up stairs.  There was tenderness over 
the right gluteal area.  Examination revealed an anterior 
drawer sign in the left knee and laxity of the collateral 
ligaments, medial greater than lateral.  There was no 
effusion of the knee.  X-rays showed mild degenerative joint 
disease of the hips; bicompartment disease of the knees 
(medial joint space narrowing and patellofemoral disease), 
left greater than right; and lumbosacral spine degenerative 
changes.  The assessment was degenerative joint disease of 
the lumbosacral spine, hips, and knees with instability of 
the left knee.  In June 1995 the veteran reported numbness in 
the right and left legs.  In October 1995 he was seen for 
follow-up for degenerative joint disease of the lumbosacral 
spine, knees, and hips.  He said his walking was limited to 
approximately 1 1/2 blocks after which his legs got weak, and 
his knees were the most symptomatic.  Examination revealed 
some discomfort with external rotation of the left hip.  

On VA examination in December 1995, the veteran reported 
suffering a back injury during service when he was climbing 
into a fighter to perform some repairs and the ladder hook 
broke, causing him to fall and land on his buttocks and back 
on a concrete floor.  He said he wore a brace for 
approximately 60 days but no surgery was performed and there 
was no diagnosis of fracture at that time.  He reported 
chronic low back pain since the service episode.  The veteran 
indicated that in the past three years he developed new 
symptoms related to his back and could only walk on level 
ground for two blocks before he got numbness, tingling, and 
pain in both lower extremities, the left worse than the 
right, and if he continued he would develop muscle spasms in 
the left leg.  Following current examination, the diagnoses 
were probably old compression fracture of L2 and probably 
spinal stenosis with neurogenic claudication.  

Subsequent VA medical records primarily refer to low back and 
left knee problems.  An April 1996 outpatient record notes 
that the veteran reported that when he injured his low back 
in service he was paralyzed for a week and that both legs 
were fractured in service in 1965.  A May 1996 total body 
scan revealed findings consistent with degenerative changes 
involving the thoracic spine, right hip, both knees, and both 
feet.  Other diagnostic studies showed degenerative changes 
of the lumbar spine.

In July 1996 the veteran filed a claim for service connection 
for degenerative arthritis of both hips and the right knee.  
In a July 1996 rating decision, the RO denied service 
connection, on a direct basis and on a secondary basis, for 
degenerative changes of the hips and right knee.

In an August 1997 letter, Robert E. Boyd, M.D. indicated that 
the veteran had been examined that day and had substantial 
low back, hip girdle, and knee discomfort, that seemed likely 
to be osteoarthritis.  Dr. Boyd indicated that the veteran 
reported a history of an accident in 1963 in which he had 
substantial trauma and injury to his lower back and his hip 
girdle, and was paralyzed for two days and was in a back 
brace for about five months.  He reported continual low back 
and hip pain since that time.  The veteran also reported 
another accident in 1965 in which he injured both legs, with 
the left leg fractured in or near the knee and the right knee 
sustaining severe trauma without known fracture.  He claimed 
he had problems with both knees since then.  He reported that 
he was first told he had lumbar spine arthritis in 1976, and 
arthritis of the hips was first diagnosed in 1986.  He 
reported substantial discomfort in the low back, hips, and 
knees.  He had difficulty walking because of the pain and 
felt like he had decreased use of the left leg when he was 
under stress.  Examination showed crepitation in both knees, 
and pain with range of motion of both hips.  The impression 
was osteoarthritis.  The doctor noted that there was a 
question as to whether the veteran's arthritis was due to 
trauma, and a final opinion on this would be provided 
shortly.  In a subsequent letter, also dated in August 1997, 
Dr. Boyd reported seeing the veteran for final follow-up.  A 
lab profile showed no evidence of inflammatory, autoimmune, 
or visceral disease.  X-rays of the hips and knees showed 
osteoarthritis.  The impression was: "Osteoarthritis with it 
being certainly reasonable to assume that this is post 
traumatic in nature."  Dr. Boyd indicated that the veteran 
only had osteoarthritis in areas that were injured, and 
concluded that the veteran did have post-traumatic 
degenerative arthritis. 

A January 1998 VA examination led to diagnoses of 
degenerative arthritis of the lumbar spine, bilateral 
osteoarthritis of the hips, osteroarthritis of the left knee, 
and history of left tibia fracture without residual 
functional deformity.

The veteran detailed his contentions during testimony at a 
September 1998 RO hearing.  He essentially argued that his 
bilateral hip arthritis was due to trauma sustained in the 
1964 service accident (in which the low back was injured) and 
that right knee arthritis was due to trauma sustained in the 
1965 service accident (in which the left knee was fractured 
and the right knee was lacerated).

Analysis

The veteran's claims for service connection for degenerative 
joint disease of the hips and the right knee are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence to the extent possible, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximatedly due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

1.  Degenerative joint disease of the hips.

A review of the service medical records shows that the 
veteran injured his low back in 1964 when he fell from a 
ladder that broke.  The related low back disability has since 
been service connected.  While the service medical records 
from that incident, and subsequently, show that he was 
treated for chronic low back pain due to the injury, they do 
not show any complaints or abnormal findings of either hip.  
His low back disorder was noted on his 1976 examination for 
service retirement, but there was no report of any hip 
disability at that time.  

There is no post-service medical evidence that shows 
degenerative joint disease of the hips in the first post-
service year (as required for a presumption of service 
incurrence) or for many years later.  Although the veteran 
reported to Dr. Boyd that arthritis of the hips was first 
diagnosed in 1986, there is no evidence of this, and even if 
true such would be 10 years after service.  The first mention 
of hip problems is in a 1995 VA medical record, nearly 20 
years after service, and the diagnosis was degenerative joint 
disease of the hips.  There was no indication that the 
degenerative joint disease of the hips was due to any injury 
in service.  

The veteran has submitted statements from Robert E. Boyd, 
M.D., who examined him in 1997.  Dr. Boyd opined that it was 
reasonable to assume that the veteran's bilateral hip 
arthritis was due to reported trauma in service.  However, 
this medical opinion appears to be primarily based on a 
faulty history provided by the veteran , including that both 
his lower back and his hip girdle were injured in the 1964 
service accident.  The service medical records do not show a 
hip injury in that incident or at any other time in service.  
Dr. Boyd's reference to a hip injury in service is a bare 
transcription of the veteran's self-reported lay history, and 
this does not transform the statement into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet.App. 406 
(1995); Reonal v. Brown, 5 Vet.App. 458 (1993).  Dr. Boyd's 
opinion also appears to be based on the erroneous assumption 
that the veteran only has arthritis in joints affected by the 
reported service trauma.  But other medical records show the 
veteran now has arthritis in other joints, such as the feet 
and thoracic spine.  For these reasons, the Board finds that 
doctor Boyd's statement has little probative value in support 
of the claim for service connection.

There is more persuasive evidence against service connection 
for bilateral hip arthritis.  Such evidence includes the 
absence of a documented hip injury in service and the absence 
of any medical evidence of arthritis of either hip during 
service or for many years thereafter.  As to secondary 
service connection, there is no medical evidence suggesting 
that the veteran's established service-connected conditions 
caused or permanently worsened the bilateral hip arthritis.  
The weight of the evidence demanstrates that current 
bilateral hip arthritis was neither incurred in nor 
aggravated by service, nor is it proximately due to or the 
result of an established service-connected condition.  
Neither direct nor secondary service connection is shown.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for degenerative joint disease of both hips must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Degenerative joint disease of the right knee.

A review of the service medical records shows that the 
veteran injured his knees in 1965 when he was pinned between 
two cars.  He was treated for a fracture of the proximal left 
tibia and for a laceration on the right leg, and related 
disability has since been service connected.  However, as to 
degenerative joint disease (arthritis) of the right knee, 
such was not shown on X-rays in service nor on VA X-ray study 
in 1976, within the year after service.  It seems logical 
that if the 1965 injury led to traumatic arthritis of the 
right knee such would have been apparent on the 1976 VA X-
rays (more than 10 years after the event), but there was no 
evidence of arthritis in 1976.  In fact, the first medical 
evidence of right knee arthritis is from 1995, almost 20 
years after service.  This evidence is strongly against 
service connection and it outweighs the 1997 opinion of Dr. 
Boyd.  As with the other claim, Dr. Boyd's opinion, that the 
veteran's current right knee arthritis is due to trauma in 
service, is largely based on an incorrect lay history from 
the veteran, as to the extent of the trauma in service, and 
on the doctor's incorrect assumption that the veteran only 
has arthritis in those joints affected by reported trauma.  
LeShore, supra; Reonal, supra.

The weight of the evidence shows that the veteran's right 
knee arthritis began many years after service and was not 
caused by any incident of service.  As to secondary service 
connection, there is no medical evidence to suggest that 
established service-connected disabilities caused or 
permanently worsened right knee arthritis.  Neither direct 
nor secondary service connection is shown.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for degenerative joint disease of the right knee 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for degenerative joint disease of the hips 
is denied.

Service connection for degenerative joint disease of the 
right knee is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


